Case 2:18-cv-04772-JMV-JBC Document 52-2 Filed 02/08/19 Page 1 of 11 PageID: 1386




  Lawrence S. Lustberg
  Cymetra M. Williams
  GIBBONS P.C.
  One Gateway Center
  Newark, New Jersey 07102-5310
  Tel: (973) 596-4500
  Fax: (973) 596-0545

  Attorneys for Defendants


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  In re Celgene Corporation Securities                  Civil Action No. 18-04772 (JMV) (JBC)
  Litigation.
                                                            Document Filed Electronically

                                                        DECLARATION OF LAWRENCE S.
                                                          LUSTBERG IN SUPPORT OF
                                                        DEFENDANTS’ MEMORANDUM IN
                                                        SUPPORT OF THEIR MOTION TO
                                                                 DISMISS



         I, Lawrence S. Lustberg, declare as follows:

         1.     I am a Director at the law firm of Gibbons P.C. and counsel for Celgene

  Corporation, Mark Alles, Robert Hugin, Scott Smith, Peter Kellogg, Terrie Curran, Jacqualyn

  Fouse, Philippe Martin, Nadim Ahmed, Jonathan Tran, and Peter Callegari (collectively,

  “Defendants”) in the above-referenced action.         I submit this declaration in support of

  Defendants’ Memorandum in support of their Motion to Dismiss Plaintiff’s Amended

  Consolidated Class Action Complaint (the “Complaint”) and put before this Court true and

  correct copies of the following documents, each of which accompanies this declaration. The

  documents are either expressly incorporated by reference in the Complaint, as indicated below,

  or are documents on which the Court may rely upon in deciding Defendants’ motion to dismiss.
Case 2:18-cv-04772-JMV-JBC Document 52-2 Filed 02/08/19 Page 2 of 11 PageID: 1387




  See Compl. at 1 (“Lead Plaintiff’s information and belief is based upon, among other things, the

  investigation conducted by and through its attorneys, which included, among other things, . . . a

  review of Celgene’s public documents, conference calls concerning Celgene, United States

  Securities and Exchange Commission (‘SEC’) filings, wire and press releases published by

  Celgene, [and] analyst reports . . . .”); In re Hertz Global Holdings Inc., 905 F.3d 106, 111 n.1

  (3d Cir. 2018) (noting courts may consider on a motion to dismiss “documents the [complaint]

  referenced or relied upon, and matters of which [the court] may take judicial notice”); 15 U.S.C.

  § 78u-5(e) (“On any motion to dismiss . . . the court shall consider . . . any cautionary statement

  accompanying [a] forward-looking statement, which are not subject to material dispute, cited by

  the defendant.”).

         2.      Attached as Exhibit 1 is Plaintiff’s Amended Consolidated Class Action

  Complaint (“Compl.”).


         3.      Attached as Exhibit 2 is a true and correct copy of Celgene’s April 24, 2014 press

  release (“4/24/14 PR”), referenced in Compl. ¶¶ 108, 111–12.


         4.      Attached as Exhibit 3 is a true and correct copy of the transcript of Celgene’s

  fourth quarter 2014 conference call on January 29, 2015 (“1/29/15 Call Tr.”), referenced in

  Compl. ¶¶ 135, 343, 384.


         5.      Attached as Exhibit 4 is a true and correct copy of Celgene’s March 18, 2015

  press release (“3/18/15 PR”), referenced in Compl. ¶ 137.




                                                 -2-
Case 2:18-cv-04772-JMV-JBC Document 52-2 Filed 02/08/19 Page 3 of 11 PageID: 1388




         6.      Attached as Exhibit 5 is a true and correct copy of an article by Giovanni

  Monteleone et al., entitled Mongerson, an Oral SMAD7 Antisense Oligonucleotide, and Crohn’s

  Disease, which appeared in the New England Journal of Medicine on March 19, 2015

  (“Monteleone Art.”), referenced in Compl. ¶¶ 137, 144.


         7.      Attached as Exhibit 6 is a true and correct copy of an editorial by Severine

  Vermeire, entitled Oral SMAD7 Antisense Drug for Crohn’s Disease, which appeared in the

  New England Journal of Medicine on March 19, 2015 (“Vermeire Art.”), referenced in Compl.

  ¶¶ 138–41, 506.


         8.      Attached as Exhibit 7 is a true and correct copy of a report from SunTrust

  Robinson Humphrey dated March 18, 2015 (“3/18/15 SunTrust Report”), referenced in Compl.

  ¶¶ 18, 144.


         9.      Attached as Exhibit 8 is a true and correct copy of the transcript of Celgene’s first

  quarter 2015 conference call on April 30, 2015 (“4/30/15 Call Tr.”), referenced in ¶ 143.


         10.     Attached as Exhibit 9 is a true and correct copy of the transcript of the

  management discussion section of the William Blair Growth Stock Conference on June 10, 2015

  (“6/10/15 Conf. Tr.”), referenced in Compl. ¶¶ 232, 388.


         11.     Attached as Exhibit 10 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on September 12, 2016 (“9/12/16 8-K”),

  referenced in Compl. ¶¶ 157, 174, 357.




                                                 -3-
Case 2:18-cv-04772-JMV-JBC Document 52-2 Filed 02/08/19 Page 4 of 11 PageID: 1389




         12.    Attached as Exhibit 11 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on October 17, 2016 (“10/17/16 8-K”),

  referenced in Compl. ¶¶ 159, 364 (erroneously dated October 16, 2016, in the Complaint).


         13.    Attached as Exhibit 12 is a true and correct copy of the transcript of Celgene’s

  GED-0301 Phase Ib clinical trials results conference call on October 18, 2016 (“10/18/16 Call

  Tr.”), referenced in Compl. ¶¶ 23, 25, 160–63, 365.


         14.    Attached as Exhibit 13 is a true and correct copy of a report from RBC Capital

  Markets dated October 18, 2016 (“10/18/16 RBC Report”), referenced in Compl. ¶¶ 183, 370.


         15.    Attached as Exhibit 14 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 10-K, filed by Celgene on February 10, 2017 (“2/10/17 10-K”),

  referenced in Compl. ¶ 425.


         16.    Attached as Exhibit 15 is a true and correct copy of an article by Nancy Walsh

  entitled Antisense Drug Scores in Crohn’s Disease – High rates of remission with mongersen,

  but study endpoints faulted, which appeared in MedPage Today on March 19, 2015 (“Walsh

  Art.”), referenced in Compl. ¶ 120.


         17.    Attached as Exhibit 16 is a true and correct copy of a presentation Celgene

  delivered at the Baird Global Healthcare Conference on September 6, 2017 (“9/6/17 Pres’n”),

  referenced in Compl. ¶¶ 196, 376–78.


         18.    Attached as Exhibit 17 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 10-K, filed by Celgene on February 11, 2016 (“2/11/16 10-K”).




                                                -4-
Case 2:18-cv-04772-JMV-JBC Document 52-2 Filed 02/08/19 Page 5 of 11 PageID: 1390




         19.    Attached as Exhibit 18 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 10-K, filed by Celgene on February 7, 2018 (“2/7/18 10-K”),

  referenced in Compl. ¶¶ 465, 489.


         20.    Attached as Exhibit 19 is a true and correct copy of Celgene’s September 23,

  2014 press release (“9/23/14 PR”).


         21.    Attached as Exhibit 20 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on January 13, 2014 (“1/13/14 8-K”).


         22.    Attached as Exhibit 21 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on January 12, 2015 (“1/12/15 8-K”),

  referenced in Compl. ¶¶ 207, 381.


         23.    Attached as Exhibit 22 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 10-K, filed by Celgene on February 13, 2014 (“2/13/14 10-K”).


         24.    Attached as Exhibit 23 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 10-K, filed by Celgene on February 20, 2015 (“2/20/15 10-K”).


         25.    Attached as Exhibit 24 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 10-Q, filed by Celgene on April 30, 2015 (“4/30/15 10-Q”).


         26.    Attached as Exhibit 25 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 10-Q, filed by Celgene on July 28, 2015 (“7/28/15 10-Q”).


         27.    Attached as Exhibit 26 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 10-Q, filed by Celgene on November 5, 2015 (“11/5/15 10-Q”).



                                             -5-
Case 2:18-cv-04772-JMV-JBC Document 52-2 Filed 02/08/19 Page 6 of 11 PageID: 1391




         28.    Attached as Exhibit 27 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on January 28, 2016 (“1/28/16 8-K”).


         29.    Attached as Exhibit 28 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on July 14, 2015 (“7/14/15 8-K”), referenced

  in Compl. ¶¶ 271, 281.


         30.    Attached as Exhibit 29 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on January 29, 2015 (“1/29/15 8-K”),

  referenced in Compl. ¶¶ 16, 384.


         31.    Attached as Exhibit 30 is a true and correct copy of a presentation Celgene

  delivered at the Cowen 35th Annual Health Care Conference on March 4, 2015 (“3/4/15 Pres’n”),

  referenced in Compl. ¶¶ 232, 386.


         32.    Attached as Exhibit 31 is a true and correct copy of a presentation Celgene

  delivered at the Bank of America Merrill Lynch 2015 Healthcare Conference on May 12, 2015

  (“5/12/15 Pres’n”), referenced in Compl. ¶¶ 231–32, 387.


         33.    Attached as Exhibit 32 is a true and correct copy of a presentation Celgene

  delivered at the William Blair Growth Stock Conference on June 10, 2015 (“6/10/15 Pres’n”),

  referenced in Compl. ¶¶ 232, 388.


         34.    Attached as Exhibit 33 is a true and correct copy of a presentation Celgene

  delivered at the Bank of America Merrill Lynch Global Healthcare Conference on September 17,

  2015 (“9/17/15 Pres’n”), referenced in Compl. ¶¶ 232, 389.




                                               -6-
Case 2:18-cv-04772-JMV-JBC Document 52-2 Filed 02/08/19 Page 7 of 11 PageID: 1392




         35.    Attached as Exhibit 34 is a true and correct copy of a presentation Celgene

  delivered at the 24th Annual Credit Suisse Healthcare Conference on November 10, 2015

  (“11/10/15 Pres’n”), referenced in Compl. ¶¶ 232, 390.


         36.    Attached as Exhibit 35 is a true and correct copy of a presentation Celgene

  delivered during its first quarter 2016 conference call on April 28, 2016 (“4/28/16 Pres’n”),

  referenced in Compl. ¶¶ 392–93.


         37.    Attached as Exhibit 36 is a true and correct copy of the transcript of the

  management discussion section of the Bank of America Merrill Lynch Health Care Conference

  on May 11, 2016 (“5/11/16 Conf. Tr.”), referenced in Compl. ¶¶ 233, 395.


         38.    Attached as Exhibit 37 is a true and correct copy of a presentation Celgene

  delivered during its third quarter 2016 conference call on October 27, 2016 (“10/27/16 Pres’n”),

  referenced in Compl. ¶¶ 242, 371, 398.


         39.    Attached as Exhibit 38 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on April 28, 2016 (“4/28/16 8-K”).


         40.    Attached as Exhibit 39 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 10-Q, filed by Celgene on July 28, 2016 (“7/28/16 10-Q”).


         41.    Attached as Exhibit 40 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 10-Q, filed by Celgene on October 27, 2016 (“10/27/16 10-Q”).




                                               -7-
Case 2:18-cv-04772-JMV-JBC Document 52-2 Filed 02/08/19 Page 8 of 11 PageID: 1393




           42.   Attached as Exhibit 41 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on January 26, 2017 (“1/26/17 8-K”),

  referenced in Compl. ¶ 401.


           43.   Attached as Exhibit 42 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 10-Q, filed by Celgene on April 27, 2017 (“4/27/17 10-Q”),

  referenced in Compl. ¶ 430.


           44.   Attached as Exhibit 43 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on April 27, 2017 (“4/27/17 8-K”),

  referenced in Compl. ¶¶ 253, 405, 431.


           45.   Attached as Exhibit 44 is a true and correct copy of the transcript of Celgene’s

  first quarter 2017 conference call on April 27, 2017 (“4/27/17 Call Tr.”), referenced in Compl.

  ¶¶ 432–33.


           46.   Attached as Exhibit 45 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 10-Q, filed by Celgene on July 27, 2017 (“7/27/17 10-Q”),

  referenced in Compl. ¶ 439.


           47.   Attached as Exhibit 46 is a true and correct copy of the transcript of Celgene’s

  second quarter 2017 conference call on July 27, 2017 (“7/27/17 Call Tr.”), referenced in Compl.

  ¶ 440.


           48.   Attached as Exhibit 47 is a true and correct copy of the transcript of Celgene’s

  third quarter 2017 conference call on October 26, 2017 (“10/26/17 Call Tr.”), referenced in

  Compl. ¶¶ 449–52.


                                               -8-
Case 2:18-cv-04772-JMV-JBC Document 52-2 Filed 02/08/19 Page 9 of 11 PageID: 1394




         49.    Attached as Exhibit 48 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on October 26, 2017 (“10/26/17 8-K”),

  referenced in Compl. ¶ 453.


         50.    Attached as Exhibit 49 is a true and correct copy of the transcript of the

  management discussion section of the J.P. Morgan Healthcare Conference on January 12, 2015

  (“1/12/15 Conf. Tr.”), referenced in Compl. ¶¶ 207, 382.


         51.    Attached as Exhibit 50 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on January 9, 2017 (“1/9/17 8-K”),

  referenced in Compl. ¶¶ 244, 400.


         52.    Attached as Exhibit 51 is a true and correct copy of a presentation Celgene

  delivered during its fourth quarter and full-year 2016 conference call on January 26, 2017

  (“1/26/17 Pres’n”), referenced in Compl. ¶ 402.


         53.    Attached as Exhibit 52 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on July 27, 2017 (“7/27/17 8-K”), referenced

  in Compl. ¶ 412.


         54.    Attached as Exhibit 53 is a true and correct copy of a presentation Celgene

  delivered during its second quarter 2017 conference call on July 27, 2017 (“7/27/17 Pres’n”),

  referenced in Compl. ¶ 413.


         55.    Attached as Exhibit 54 is a true and correct copy of a presentation Celgene

  delivered at the Bank of America Merrill Lynch Healthcare Conference on September 14, 2017

  (“9/14/17 Pres’n”), referenced in Compl. ¶ 197.


                                                -9-
Case 2:18-cv-04772-JMV-JBC Document 52-2 Filed 02/08/19 Page 10 of 11 PageID: 1395




           56.   Attached as Exhibit 55 is a true and correct copy of a presentation Celgene

  delivered at the Cantor Fitzgerald 3rd Annual Healthcare Conference on September 26, 2017

  (“9/26/17 Pres’n”), referenced in Compl. ¶ 197.


           57.   Attached as Exhibit 56 is a true and correct copy of a presentation Celgene

  delivered during its first quarter 2017 conference call on April 27, 2017, referenced in Compl.

  ¶ 185.


           58.   Attached as Exhibit 57 is a true and correct copy of the transcript of Celgene’s

  first quarter 2018 conference call on May 4, 2018 (“5/4/18 Call. Tr.”), referenced in Compl.

  ¶ 333.


           59.   Attached as Exhibit 58 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on February 17, 2017 (“2/17/17 8-K”),

  referenced in Compl. ¶ 426.


           60.   Attached as Exhibit 59 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on May 22, 2017 (“5/22/17 8-K”),

  referenced in Compl. ¶ 436.


           61.   Attached as Exhibit 60 is a true and correct copy of an article by Matthew Herper,

  entitled How Bad Is Celgene’s FDA Foul-Up? Two Decades of BioTech History Say It Can’t Be

  Good, which appeared in Forbes on February 28, 2018 (“Herper Art.”), referenced in Compl.

  ¶ 326.




                                               - 10 -
Case 2:18-cv-04772-JMV-JBC Document 52-2 Filed 02/08/19 Page 11 of 11 PageID: 1396




         62.     Attached as Exhibit 61 is a true and correct copy of a U.S. Securities and

  Exchange Commission Form 8-K, filed by Celgene on February 27, 2018 (“2/27/18 8-K”),

  referenced in Compl. ¶¶ 56, 489.


         63.     Attached as Exhibit 62 is a true and correct copy of guidance from the Food and

  Drug Administration entitled Safety Testing of Drug Metabolites: Guidance for Industry, which

  was released in November 2016 (“11/16 Guidance”), referenced in Compl. ¶ 286.


         64.     Attached as Exhibit 63 is a true and correct copy of a presentation Celgene

  delivered at the 33rd Annual J.P. Morgan Healthcare Conference on January 12, 2015 (“1/12/15

  Pres’n”), referenced in Compl. ¶ 382.


         I hereby declare that the foregoing statements made by me are true. I am aware that if

  any of the foregoing statements are willfully false, I am subject to punishment.




  Dated: Newark, New Jersey                        Respectfully Submitted,
         February 8, 2019
                                                   /s/ Lawrence S. Lustberg

                                                   GIBBONS P.C.
                                                   Lawrence S. Lustberg
                                                   One Gateway Center
                                                   Newark, New Jersey 07102-5310
                                                   Tel: 973.596.4731
                                                   Fax: 973.639.6285
                                                   llustberg@gibbonslaw.com

                                                   Attorney for Defendants




                                                - 11 -
